Citation Nr: 1206217	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-30 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina declined to reopen the previously denied claim of entitlement to service connection for a skin disorder and continued the 50 percent rating for the service-connected PTSD.  

In December 2010, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for a skin disorder had been received and reopened the Veteran's claim.  The Board then denied entitlement to service connection for a skin disorder, and increased the disability evaluation for the Veteran's service-connected PTSD from 50 percent to 70 percent disabling.  However, the Board denied an evaluation in excess of 70 percent for the service-connected PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court vacated the part of the Board's decision that denied a disability rating in excess of 70 percent for the service-connected PTSD, to the extent that it failed to consider whether a claim for a TDIU had been raised by the record.  The Court then remanded the matter for proceedings consistent with the Joint Motion for Partial Remand (Joint Motion) filed in this case.  The issues on appeal are therefore limited to those listed on the preceding title page.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the present appeal, the Veteran is service-connected for PTSD, which has been evaluated to as 70 percent disabling.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

The issue of entitlement to a TDIU was first addressed in the February 2006 rating decision.  In that decision, the RO took note of the December 2005 VA examination report, wherein the Veteran reported that he worked as a construction supervisor and had been performing this job for the past nineteen years.  Based on the Veteran's reported statements, the RO determined that the Veteran's service-connected PTSD did not affect his ability to obtain and maintain substantially gainful employment, and denied entitlement to a TDIU.  

During his April 2008 VA examination, the Veteran indicated that he was previously employed as a construction worker, but had not worked in the last four months.  According to the Veteran, in addition to experiencing some physical complaints, he was becoming increasingly irritable on the job - something which kept him from being able to maintain his employment.  A December 2008 VA treatment note reflects that the Veteran was seen at the Columbia VA Medical Center (VAMC), for medication management, at which time, he reported that he had stopped working due to his increasing PTSD symptoms and the affect these symptoms had on his ability to perform his job.  

The Veteran was afforded another VA psychiatric examination in July 2009, during which he reported that his psychiatric condition was worsening.  When questioned about his interpersonal relationships, the Veteran stated that he has been married twice, and described his current relationship with his wife as good, adding that there are some problems due to his irritability.  According to the Veteran, the relationship works because his wife is tolerant and supportive.  The Veteran also described his relationship with his children as "fair" but added that he tends to distance himself from them and can be irritable at times.  The Veteran claims to have one close friend who he sees once every three weeks, and no casual friends.  He also claims that he used to walk and golf, but has since lost interest in these activities.  

With respect to his occupational impairment, the Veteran stated that he last worked in 2007, and he left his job due to his problems coping with stress.  He claimed that he became increasingly irritable with his co-workers and supervisors, and missed between fifty to sixty days the last year he worked.  

Upon conducting a mental evaluation of the Veteran, the examiner observed that the Veteran was alert, oriented, and attentive, and noted that his mood appeared to be depressed, and his affect was "quite irritable."  The examiner noted that while the Veteran's thought content was devoid of any current auditory or visual hallucinations, he did report certain symptoms in the context of nightmares and flashbacks.  In addition, the Veteran denied any current thoughts of hurting himself or others, as well as a history of suicide attempts, but noted that he was recently physically aggressive with somebody the previous week.  

Based on the examiner's discussion with, and evaluation of the Veteran, she diagnosed the Veteran with PTSD, and noted that the Veteran was exhibiting "considerable to severe symptoms" associated with PTSD.  According to the examiner, the Veteran described emotional detachment from others, impaired sleep, problems with irritability and concentration, and what appeared to be real problems with anger.  The examiner further noted that the Veteran operated with a hypervigilant style, and described an exaggerated startle response to loud noises or unexpected approaches.  The examiner described the Veteran's social adaptability and interactions with others as "considerably to severely impaired" and described the Veteran's ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner as "considerably to severely impaired." 

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

The medical evidence of record in the current appeal reflects the Veteran's assertions that he has not worked since 2007, that his PTSD symptoms have affected his ability to obtain and maintain employment, and that he stopped working at his job due to his service-connected PTSD symptoms.  Thus the Board finds that a claim of entitlement to a TDIU is reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU since additional evidence of record reflecting the Veteran's current employment status was associated with the claims file.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for adjudication prior to the rendering of a decision by the Board on this claim.  

Further review of the claims file reveals that the Veteran has not been afforded another VA psychiatric examination since the July 2009 VA examination, over two years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As this claim is being remanded for additional development, and it has been more than two years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notification letter pertaining to the issue of entitlement to a TDIU.  

2. Then, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD and should assign a Global Assessment of Functioning (GAF) score and provide an explanation of the assigned score.  

In addition, the examiner should express an opinion as to whether the service-connected PTSD is of such severity as to result in the Veteran's inability to obtain and/or maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any psychiatric restrictions resulting from his service-connected PTSD.

3. After completing the above, readjudicate the issue of entitlement to a disability rating in excess of 70 percent for PTSD, and adjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

